Exhibit 10.3
 
EXECUTION VERSION
 
Elections and Variables
to the 1994 ISDA Credit Support Annex
To the Schedule to the ISDA Master Agreement dated as of January 24, 2008


between Party A and Party B


dated as of


January 24, 2008


between


WACHOVIA BANK, NATIONAL
ASSOCIATION (“Party A”)
 
 
and
WACHOVIA AUTO LOAN OWNER
TRUST 2008-1 (“Party B”)



This Annex supplements, forms part of, and is subject to, the ISDA Master
Agreement referred to above (this “Agreement”), is part of its Schedule and is a
Credit Support Document under this Agreement with respect to each party.


Accordingly, the parties agree as follows:


Paragraphs 1 - 12.  Incorporation


Paragraphs 1 through 12 inclusive of the ISDA Credit Support Annex (Bilateral
Form) (ISDA Agreements Subject to New York Law Only) published in 1994 by the
International Swaps and Derivatives Association, Inc. are incorporated herein by
reference and made a part hereof.


Paragraph 13.


(a)           Security Interest for “Obligations”.


The term “Obligations” as used in this Annex includes the following additional
obligations: None.


(b)           Credit Support Obligations.


 
(i)
Delivery Amount, Return Amount and Credit Support Amount.



 
(A)
“Delivery Amount” has the meaning specified in Paragraph 3(a), except that the
words “upon a demand made by the Secured Party on or promptly following a
Valuation Date” shall be deleted and replaced by the words “not later than the
close of business on each Valuation Date;” provided, that the Delivery Amount
shall be calculated, with respect to collateral posting required by each Rating
Agency, by using (i) such Rating

 

--------------------------------------------------------------------------------


 
Agency’s Valuation Percentages as listed in Annex A, Annex B and Annex C hereto
to determine Value and (ii) the Credit Support Amount related to such Rating
Agency.  The Delivery Amount shall be the greatest of such calculated amounts.


 
(B)
“Return Amount” has the meaning specified in Paragraph 3(b); provided, that the
Return Amount shall be calculated, with respect to collateral posting required
by each Rating Agency, by using (i) such Rating Agency’s Valuation Percentages
as listed in Annex A, Annex B and Annex C hereto to determine Value and (ii) the
Credit Support Amount related to such Rating Agency.  The Return Amount shall be
the least of such calculated amounts.



 
(C)
“Credit Support Amount” has the meaning specified in Paragraph 13(j)(iii).



 
(ii)
Eligible Collateral The instruments with the Valuation Percentages listed in (a)
Annex A shall be applicable with respect to calculating Moody’s First Trigger
Credit Support Amount and Moody’s Second Trigger Credit Support Amount, (b)
Annex B shall be applicable with respect to calculating S&P Credit Support
Amount and (c) Annex C shall be applicable with respect to calculating Fitch
Credit Support Amount.



 
(iii)
Thresholds.



 
(A)
“Independent Amount”  means with respect to Party A:  Zero



 
(B)
“Independent Amount” means with respect to Party B:  Zero



 
(C)
“Threshold” means with respect to Party A: infinity; provided that the Threshold
with respect to Party A shall be zero for so long as no Relevant Entity has the
First Trigger Required Ratings or a Collateralization Event is occurring and (i)
no Relevant Entity has had the First Trigger Required Ratings since this Annex
was executed, or (ii) at least 30 Local Business Days have elapsed since the
last time a Relevant Entity had the First Trigger Required Ratings, or (iii) a
Collateralization Event occurred when this Annex was executed, or (iv) at least
10 Local Business Days have elapsed since the last time a Collateralization
Event occurred (unless such Collateralization Event only relates to Fitch, in
which case, at least 30 calendar days have elapsed), or (v) a Ratings Event is
occurring.



“Threshold” means with respect to Party B:  infinity.


 
(D)
“Minimum Transfer Amount” means with respect to Party A: USD $100,000; provided,
however, that if S&P is rating the Notes and the

 
2

--------------------------------------------------------------------------------


 
aggregate Note Balance of the rated Notes falls below $50,000,000, then the
Minimum Transfer Amount shall mean USD $50,000.


 
(E)
“Minimum Transfer Amount” means with respect to Party B: USD $100,000 (or if the
Posted Collateral is less than $100,000, the aggregate Value of Posted
Collateral), provided, however, that if S&P is rating the Notes and the
aggregate Note Balance of the rated Notes falls below $50,000,000, then the
Minimum Transfer Amount shall mean USD $50,000 (or if the Posted Collateral is
less than $50,000, the aggregate Value of Posted Collateral).



 
(F)
Rounding.  The Delivery Amount will be rounded up to the nearest integral
multiple of USD $10,000.  The Return Amount will be rounded down to the nearest
integral multiple of USD $10,000.



 
(iv)
“Exposure” has the meaning specified in Paragraph 12, except that (1) after the
word “Agreement” the words “(assuming, for this purpose only, that Part 1(k) of
the Schedule is deleted)” shall be inserted and (2) at the end of such
definition, the words “with terms that are, in all material respects, no less
beneficial for Party B than those of this Agreement.”



(c)           Valuation and Timing.


 
(i)
“Valuation Agent” means Party A in all circumstances.



 
(ii)
“Valuation Date” means either (a) each Local Business Day or (b) the first Local
Business Day in each week, selected at the option of Party A with notice to
Party B, in each case, when the Threshold is zero.



 
(iii)
“Valuation Time” means the close of business in the city of the Valuation Agent
on the Local Business Day immediately preceding the Valuation Date or date of
calculation, as applicable, provided that the calculations of Value and Credit
Support Amount will, as far as practicable, be made as of approximately the same
time on the same date.



 
(iv)
“Notification Time” means 11:00 a.m., New York time, on a Local Business Day.



 
(v)
“Value” means for any Valuation Date or other date for which Value is calculated
and subject to Paragraph 5 in the case of a dispute, with respect to: (i)
Eligible Collateral or Posted Collateral that is: (A) Cash, the amount thereof
multiplied by the applicable Valuation Percentage; (B) a security, the bid price
obtained by the Valuation Agent multiplied by the applicable Valuation
Percentage; (ii) Posted Collateral that consists of items that are not specified
as Eligible Collateral, zero; and (iii) Other Eligible Support and Other Posted
Support, as specified in Paragraph 13.

 
3

--------------------------------------------------------------------------------


 
(d)
Conditions Precedent and Secured Party’s Rights and Remedies.  None.



(e)
Substitution.



 
(i)
“Substitution Date” has the meaning specified in Paragraph 4(d)(ii).



 
(ii)
Consent.  If specified here as applicable, then the Pledgor must obtain the
Secured Party’s consent for any substitution pursuant to Paragraph
4(d):  Inapplicable.



(f)           Dispute Resolution.


 
(i)
“Resolution Time” means 1:00 p.m., New York time on the Local Business Day
following the date on which the notice is given that gives rise to a dispute
under Paragraph 5.



 
(ii)
Value.  For the purpose of Paragraphs 5(i)(C) and 5(ii), the Value of Eligible
Credit Support or Posted Credit Support as of the relevant Valuation Date or
date of Transfer will be calculated as follows:



 
(A)
with respect to any Eligible Credit Support or Posted Credit Support comprising
securities (“Securities”) the sum of (a)(x) the last bid price on such date for
such Securities on the principal national securities exchange on which such
Securities are listed, multiplied by the applicable Valuation Percentage; or (y)
where any Securities are not listed on a national securities exchange, the bid
price for such Securities quoted as at the close of business on such date by any
principal market maker (which shall not be and shall be independent from the
Valuation Agent) for such Securities chosen by the Valuation Agent, multiplied
by the applicable Valuation Percentage; or (z) if no such bid price is listed or
quoted for such date, the last bid price listed or quoted (as the case may be),
as of the day next preceding such date on which such prices were available,
multiplied by the applicable Valuation Percentage; plus (b) the accrued interest
where applicable on such Securities (except to the extent that such interest
shall have been paid to the Pledgor pursuant to Paragraph 6(d)(ii) or included
in the applicable price) as of such date; and



 
(B)
with respect to any Cash, the face amount thereof, multiplied by the applicable
Valuation Percentage.



 
(iii)
Alternative.  The provisions of Paragraph 5 will apply.

 
4

--------------------------------------------------------------------------------


 
(g)
Holding and Using Posted Collateral.



 
(i)
Eligibility to Hold Posted Collateral; Custodians:



A Custodian will be entitled to hold Posted Collateral on behalf of Party B
pursuant to Paragraph 6(b); provided that:


(1)           Posted Collateral may be held only in the following jurisdiction:
United States.


(2)           The Custodian for Party B shall (A) be a commercial bank or trust
company which is unaffiliated with Party B and organized under the laws of the
United States or state thereof, having assets of at least $500 million and (x) a
long term debt or a deposit rating of at least Baa2 from Moody’s and (y) a short
term rating of at least A-1 from S&P (or if it does not have a short term rating
from S&P, a long term debt or a deposit rating of at least A+ from S&P), and (z)
a short term rating from Fitch of at least “F1”, and (B) hold all Eligible
Credit Support in a segregated Eligible Deposit Account, as defined in the Sale
and Servicing Agreement.


(3)           Initially, the Custodian for Cash and Securities for Party B shall
be: The Indenture Trustee under the Indenture, or any successor trustee
thereto.  If at any time the Custodian does not have a short term rating of at
least A-1 from S&P (or if it does not have a short term rating from S&P, a long
term debt or a deposit rating of at least A+ from S&P), Party B must within 60
days obtain a replacement Custodian with at least such rating from S&P.


 
(ii)
Use of Posted Collateral.  The provisions of Paragraph 6(c) will not apply to
Party B.   The Indenture Trustee shall invest Cash Posted Credit Support in such
overnight (or redeemable within two Local Business Days of demand) investments
rated at least (1) AAAm or AAAm-G by S&P and (2) Aaa or Prime -1 by Moody’s (or
such other investments as may be affirmed in writing by S&P and Moody’s) as
directed by Party A (unless (x) an Event of Default or an Additional Termination
Event has occurred with respect to which Party A is the defaulting or sole
Affected Party and (y) an Early Termination Date has been designated by Party B,
in which case such investment shall be at the direction of Party B) with gains
and losses incurred in respect of such investments to be for the account of
Party A.



 
(iii)
Notice. If a party or its Custodian fails to meet the criteria for eligibility
to hold (or, in the case of a party, to use) Posted Collateral set forth in this
Paragraph 13(g), such party shall promptly notify the other party of such
ineligibility.

 
5

--------------------------------------------------------------------------------


 
(h)
Distributions and Interest Amount.



 
(i)
Interest Rate. The “Interest Rate” will be the actual rate of interest earned by
Party B or the Custodian if the Cash is invested at the direction of Party A in
accordance with Paragraph 13(g)(ii) above, otherwise the “Interest Rate” will be
the federal funds overnight rate as published by the Board of Governors of the
Federal Reserve System in H.15 (519) or its successor publication, or such other
rate as the parties may agree from time to time.



 
(ii)
Transfer of Interest Amount.  The transfer of the Interest Amount will be made
on the second Local Business Day following the end of each calendar month and on
any other Local Business Day on which Posted Collateral in the form of Cash is
transferred to the Pledgor pursuant to Paragraph 3(b), in each case to the
extent that a Delivery Amount would not be created or increased by that
transfer, provided that Party B shall not be obliged to so transfer any Interest
Amount unless and until it has earned and received such interest.



 
(iii)
Alternative to Interest Amount.  The provisions of Paragraph 6(d)(ii) will
apply.



(i)           Address for Transfers.


 
Party A:  To be notified to Party B by Party A at the time of the request for
the transfer.



 
Party B:  To be notified to Party A by Party B upon request by Party A.



(j)           Other Provisions.


 
(i)
Costs of Transfer on Exchange.



Notwithstanding Paragraph 10, the Pledgor will be responsible for, and will
reimburse the Secured Party for, all transfer and other taxes and other costs
involved in the transfer and maintenance of Eligible Credit Support either from
the Pledgor to the Secured Party or from the Secured Party to the Pledgor.


 
(ii)
Cumulative Rights.



The rights, powers and remedies of the Secured Party under this Annex shall be
in addition to all rights, powers and remedies given to the Secured Party by the
Agreement or by virtue of any statute or rule of law, all of which rights,
powers and remedies shall be cumulative and may be exercised successively or
concurrently without impairing the rights of the Secured Party in the Posted
Credit Support created pursuant to this Annex.
 
6

--------------------------------------------------------------------------------


 


 
(iii)
Ratings Criteria.



“Credit Support Amount” shall be (a) in respect of S&P, the S&P Credit Support
Amount, (b) in respect of Moody’s, the Moody’s First Trigger Credit Support
Amount, or the Moody’s Second Trigger Credit Support Amount, and (c) in respect
of Fitch, the Fitch Credit Support Amount, as applicable.


With respect to Moody’s:


“Moody’s First Trigger Credit Support Amount” means, for any Valuation Date, the
excess, if any, of


 
(I)  (A)
for any Valuation Date on which (I) a  First Trigger Failure Condition has
occurred and has been continuing (x) for at least 30 Local Business Days or (y)
since this Annex was executed and (II) it is not the case that a Second Trigger
Failure Condition has occurred and been continuing for at least 30 Local
Business Days, an amount equal to the greater of (a) zero and (b) the sum of the
Secured Party’s aggregate Exposure for all Transactions and the aggregate of
Moody’s Additional Collateralized Amounts for all Transactions.



For the purposes of this definition, the “Moody’s Additional Collateralized
Amount” with respect to any Transaction shall mean:


if Moody’s First Trigger Credit Support Amount is calculated using DV01, the
lesser of (x) the product of the Moody’s First Trigger DV01 Multiplier and DV01
for such Transaction and such Valuation Date and (y) the product of Moody’s
First Trigger Notional Amount Multiplier and the Notional Amount for such
Transaction for the Calculation Period which includes such Valuation Date; and


if Moody’s First Trigger Credit Support Amount is calculated without using DV01,
the product of the applicable Moody’s First Trigger Factor set forth in Table 1
and the Notional Amount for such Transaction for the Calculation Period which
includes such Valuation Date; or
 
 
(B)
for any other Valuation Date, zero, over

 
(II)           the Threshold for Party A on such Valuation Date.


“First Trigger Failure Condition” means that no Relevant Entity has credit
ratings from Moody’s at least equal to the Moody’s First Trigger Required
Ratings.


“DV01” means, with respect to a Transaction and any date of determination, the
sum of the estimated change in the Secured Party’s Exposure with respect to such
 
7

--------------------------------------------------------------------------------


 
Transaction that would result from a one basis point change in the relevant swap
curve on such date, as determined by the Valuation Agent in good faith and in a
commercially reasonable manner.  The Valuation Agent shall, upon request of
Party B, provide to Party B a statement showing in reasonable detail such
calculation.


“Moody’s First Trigger DV01 Multiplier” means (A) if each Local Business Day is
a Valuation Date, 15, or (B) otherwise, 25.


“Moody’s First Trigger Notional Amount Multiplier” means (A) if each Local
Business Day is a Valuation Date, 2%, or (B) otherwise, 4%.


“Moody’s Second Trigger Credit Support Amount” means, for any Valuation Date,
the excess, if any, of


 
(I)
(A)
for any Valuation Date on which it is the case that a Second Trigger Failure
Condition has occurred and been continuing for at least 30 Local Business Days,
an amount equal to the greatest of (a) zero, (b) the aggregate amount of the
Next Payments for all Next Payment Dates and (c) the sum of the Secured Party’s
aggregate Exposure and the aggregate of Moody’s Additional Collateralized
Amounts for all Transactions.



For the purposes of this definition:


“Next Payment” means, in respect of each Next Payment Date, the greater of
(i) the amount of any payments due to be made by Party A under Section 2(a) on
such Next Payment Date less any payments due to be made by Party B under Section
2(a) on such Next Payment Date (in each case, after giving effect to any
applicable netting under Section 2(c)) and (ii) zero.


“Next Payment Date” means each date on which the next scheduled payment under
any Transaction is due to be paid.


“Moody’s Additional Collateralized Amount” with respect to any Transaction shall
mean:


if such Transaction is not a Transaction-Specific Hedge,


if Moody’s Second Trigger Credit Support Amount for a fixed schedule swap is
calculated using DV01the lesser of (i) the product of the Moody’s Second Trigger
DV01 Multiplier and DV01 for such Transaction and such Valuation Date and (ii)
the product of the Moody’s Second Trigger Notional Amount Multiplier and the
Notional Amount for such Transaction for the Calculation Period which includes
such Valuation Date;  and
 
8

--------------------------------------------------------------------------------


 
if Moody’s Second Trigger Credit Support Amount for a fixed schedule swap is
calculated without using DV01the product of the applicable Moody’s Second
Trigger Factor set forth in Table 2 and the Notional Amount for such Transaction
for the Calculation Period which includes such Valuation Date; or


if such Transaction is a Transaction-Specific Hedge,


if Moody’s Second Trigger Credit Support Amount for a fixed schedule swap is
calculated using DV01, the lesser of (i) the product of the Moody’s Second
Trigger Transaction-Specific Hedge DV01 Multiplier and DV01 for such Transaction
and such Valuation Date and (ii) the product of the Moody’s Second Trigger
Transaction-Specific Hedge Notional Amount Multiplier and the Notional Amount
for such Transaction for the Calculation Period which includes such Valuation
Date; and
 
if Moody’s Second Trigger Credit Support Amount for a Transaction-Specific Hedge
is calculated without using DV01the product of the applicable Moody’s Second
Trigger Factor set forth in Table 3 and the Notional Amount for such Transaction
for the Calculation Period which includes such Valuation Date; or


 
(B)
for any other Valuation Date, zero, over



(II)           the Threshold for Party A for such Valuation Date.


“Transaction-Specific Hedge” means any Transaction that is an interest rate cap,
interest rate floor or interest rate swaption, or an interest rate swap if (x)
the notional amount of the interest rate swap is “balance guaranteed” or (y) the
notional amount of the interest rate swap for any Calculation Period otherwise
is not a specific dollar amount that is fixed at the inception of the
Transaction.


“Moody’s Second Trigger DV01 Multiplier” means (A) if each Local Business Day is
a Valuation Date, 50, or (B) otherwise, 60.


“Moody’s Second Trigger Transaction-Specific Hedge DV01 Multiplier” means (A) if
each Local Business Day is a Valuation Date, 65, or (B) otherwise, 75.


“Moody’s Second Trigger Transaction-Specific Hedge Notional Amount Multiplier”
means (A) if each Local Business Day is a Valuation Date, 10%, or (B) otherwise,
11%.


“Moody’s Second Trigger Notional Amount Multiplier” means (A) if each Local
Business Day is a Valuation Date, 8% or (B) otherwise, 9%.
 
9

--------------------------------------------------------------------------------


 
With respect to S&P:


“S&P Credit Support Amount” means, for any Valuation Date, the excess, if any,
of:


(I)           for any Valuation Date on which (a) a Collateralization Event with
respect to S&P has occurred and been continuing (i) for at least 10 Local
Business Days or (ii) when this Annex was executed and (b) a Ratings Event with
respect to S&P has not occurred and been continuing for at least 10 Local
Business Days, the excess, if any, of (A) an amount equal to the aggregate
Secured Party’s Exposure for such Valuation Date with respect to all
Transactions, over (B) the Threshold for Party A for such Valuation Date, or


(II)           for any Valuation Date on which a Ratings Event with respect to
S&P has occurred and been continuing for at least 10 Local Business Days, the
excess, if any of (A) an amount equal to the product of (x) the aggregate
Secured Party’s Exposure for such Valuation Date with respect to all
Transactions, and (y) 125%, over (B) the Threshold for Party A for such
Valuation Date, or


(III)           for any other Valuation Date, zero.


With respect to Fitch:


“Fitch Credit Support Amount” means, for any Valuation Date, the excess, if any,
of:


 
(I)
(A)
for any Valuation Date (x) on which a Collateralization Event with respect to
Fitch has occurred and been continuing for at least 30 calendar days or (y) on
which a Ratings Event with respect to Fitch has occurred and is continuing, an
amount equal to the sum of (1) the aggregate Secured Party’s Exposure for such
Valuation Date with respect to all Transactions and (2) the aggregate of the
products of the Volatility Buffer for each Transaction and the Notional Amount
of each Transaction for the Calculation Period of each such Transaction which
includes such Valuation Date, or



 
(B)
for any other Valuation Date, zero, over



(II)           the Threshold for Party A for such Valuation Date.
 
 
 
10

--------------------------------------------------------------------------------


 

 
“Volatility Buffer” shall mean the percentage set forth in the following table
with respect to any Transaction:



 
Weighted Average Life (Years)
Notes
1
2
3
4
5
6
7
8
9
10

 
 
Rating
                   
USD Interest Rate Swaps
             
AA- or
Better
0.6
1.6
2.6
3.4
4.2
4.8
5.5
5.9
6.4
7.0
A+/A
0.3
0.8
1.3
1.7
2.1
2.4
2.8
3.0
3.3
3.6
A-/BBB+
0.2
0.6
1.0
1.3
1.6
1.9
2.1
2.3
2.5
2.7





 
(iv)
Demands and Notices.



All demands, specifications and notices under this Annex will be made pursuant
to the Notices Section of this Agreement, save that any demand, specification or
notice:


 
(A)
shall be given to or made at the following addresses:



If to Party A:


As set forth in Part 4(a) of the Schedule.


If to Party B:


As set forth in Part 4(a) of the Schedule.


or at such other address as the relevant party may from time to time designate
by giving notice (in accordance with the terms of this subparagraph) to the
other party;


 
(B)
shall be deemed to be effective at the time such notice is actually received
unless such notice is received on a day which is not a Local Business Day or
after the Notification Time on any Local Business Day in which event such notice
shall be deemed to be effective on the next succeeding Local Business Day.



 
(v)
Agreement as to Single Secured Party and Pledgor



Party A and Party B agree that, notwithstanding anything to the contrary in the
first sentence of this Annex, Paragraph 1(b) or Paragraph 2 or the definitions
in Paragraph 12, except with respect to Party B’s obligations under Paragraph
3(b), (a) the term “Secured Party” as used in this Annex means only Party B, (b)
the term “Pledgor” as used in this Annex means only Party A, (c) only Party A
makes the pledge and grant in Paragraph 2, the acknowledgement in the final
sentence of Paragraph 8(a) and the representations in Paragraph 9 and (d) only
Party A will be required to make Transfers of Eligible Credit Support
hereunder.  Party A and Party B further agree that, notwithstanding anything to
the contrary in the recital to this Annex or Paragraph 7, this Annex will
constitute a Credit Support Document only with respect to Party A.
 
11

--------------------------------------------------------------------------------



 
 
(vi)
Trustee Capacity.



It is expressly understood and agreed by the parties hereto that (i) this Annex
is executed and delivered by the Owner Trustee not individually or personally
but solely as Owner Trustee of the Trust, in the exercise of the powers and
authority conferred and vested in it under the Trust Agreement, (ii) each of the
representations, undertakings and agreements herein made on the part of the
Trust is made and intended not as personal representations, undertakings and
agreements by the Owner Trustee but is made and intended for the purpose of
binding only the Trust, (iii) nothing herein contained shall be construed as
creating any liability on the part of the Owner Trustee, individually or
personally, to perform any covenant either expressed or implied contained
herein, all such liability, if any, being expressly waived by the parties hereto
and by any Person claiming by, through or under the parties hereto and (iv)
under no circumstances shall the Owner Trustee be personally liable for the
payment of any indebtedness or expenses of the Trust or be liable for the breach
or failure of any obligation, representation, warranty or covenant made or
undertaken by the Trust under this Annex or any other related documents as to
all of which recourse shall be had solely to the assets of the Trust in
accordance with the terms of the Trust Agreement; unless the Owner Trustee was
grossly negligent or acted with willful misconduct.


 
(vii)
Event of Default



Subclause (iii) of Paragraph 7 shall not apply to Party B.


[Signature page follows]
 
12

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties have executed this document by their duly
authorized officers with effect from the date specified on the first page
hereof.

 
WACHOVIA BANK, NATIONAL ASSOCIATION
WACHOVIA AUTO LOAN OWNER TRUST 2008-1
 
By:     WILMINGTON TRUST COMPANY, not in its individual capacity but solely in
its capacity as Owner Trustee
 
 
By:  /s/ Bruce Young                                                      
Name:  Bruce Young
Title:  Senior Vice President
By:  /s/ Erik E. Overcash                                                      
Name:  Erik E. Overcash
Title:  Financial Services Officer
 

 
13

--------------------------------------------------------------------------------



 
Table 1


Moody’s First Trigger Factor
If “Valuation Date” means each Local Business Day, the “Daily Collateral
Posting” column will
apply and the Weekly Collateral Posting Column will be deleted.
If “Valuation Date” means the first Local Business Day in each week, the “Weekly
Collateral
Posting” column will apply and the Daily Collateral Posting Column will be
deleted.
 



Remaining
Weighted Average Life
of Hedge in Years
Daily
Collateral
Posting
Weekly
Collateral
Posting
1 or less
0.15%
0.25%
More than 1 but not more than 2
0.30%
0.50%
More than 2 but not more than 3
0.40%
0.70%
More than 3 but not more than 4
0.60%
1.00%
More than 4 but not more than 5
0.70%
1.20%
More than 5 but not more than 6
0.80%
1.40%
More than 6 but not more than 7
1.00%
1.60%
More than 7 but not more than 8
1.10%
1.80%
More than 8 but not more than 9
1.20%
2.00%
More than 9 but not more than 10
1.30%
2.20%
More than 10 but not more than 11
1.40%
2.30%
More than 11 but not more than 12
1.50%
2.50%
More than 12 but not more than 13
1.60%
2.70%
More than 13 but not more than 14
1.70%
2.80%
More than 14 but not more than 15
1.80%
3.00%
More than 15 but not more than 16
1.90%
3.20%
More than 16 but not more than 17
2.00%
3.30%
More than 17 but not more than 18
2.00%
3.50%

 
14

--------------------------------------------------------------------------------



 
More than 18 but not more than 19
2.00%
3.60%
More than 19 but not more than 20
2.00%
3.70%
More than 20 but not more than 21
2.00%
3.90%
More than 21 but not more than 22
2.00%
4.00%
More than 22 but not more than 23
2.00%
4.00%
More than 23 but not more than 24
2.00%
4.00%
More than 24 but not more than 25
2.00%
4.00%
More than 25 but not more than 26
2.00%
4.00%
More than 26 but not more than 27
2.00%
4.00%
More than 27 but not more than 28
2.00%
4.00%
More than 28 but not more than 29
2.00%
4.00%
More than 29
2.00%
4.00%

 
15

--------------------------------------------------------------------------------



 
Table 2


Moody’s Second Trigger Factor for Interest Rate Swaps with Fixed Notional
Amounts
If “Valuation Date” means each Local Business Day, the “Daily Collateral
Posting” column will
apply and the Weekly Collateral Posting Column will be deleted.
If “Valuation Date” means the first Local Business Day in each week, the “Weekly
Collateral
Posting” column will apply and the Daily Collateral Posting Column will be
deleted.
 
Remaining
Weighted Average Life
of Hedge in Years
Daily
Collateral
Posting
Weekly
Collateral
Posting
1 or less
0.50%
0.60%
More than 1 but not more than 2
1.00%
1.20%
More than 2 but not more than 3
1.50%
1.70%
More than 3 but not more than 4
1.90%
2.30%
More than 4 but not more than 5
2.40%
2.80%
More than 5 but not more than 6
2.80%
3.30%
More than 6 but not more than 7
3.20%
3.80%
More than 7 but not more than 8
3.60%
4.30%
More than 8 but not more than 9
4.00%
4.80%
More than 9 but not more than 10
4.40%
5.30%
More than 10 but not more than 11
4.70%
5.60%
More than 11 but not more than 12
5.00%
6.00%
More than 12 but not more than 13
5.40%
6.40%
More than 13 but not more than 14
5.70%
6.80%
More than 14 but not more than 15
6.00%
7.20%
More than 15 but not more than 16
6.30%
7.60%
More than 16 but not more than 17
6.60%
7.90%
More than 17 but not more than 18
6.90%
8.30%
More than 18 but not more than 19
7.20%
8.60%
More than 19 but not more than 20
7.50%
9.00%
More than 20 but not more than 21
7.80%
9.00%
More than 21 but not more than 22
8.00%
9.00%
More than 22 but not more than 23
8.00%
9.00%
More than 23 but not more than 24
8.00%
9.00%
More than 24 but not more than 25
8.00%
9.00%
More than 25 but not more than 26
8.00%
9.00%
More than 26 but not more than 27
8.00%
9.00%
More than 27 but not more than 28
8.00%
9.00%
More than 28 but not more than 29
8.00%
9.00%
More than 29
8.00%
9.00%

 
16

--------------------------------------------------------------------------------


 


Table 3


Moody’s Second Trigger Factor for Transaction-Specific Hedges
If “Valuation Date” means each Local Business Day, the “Daily Collateral
Posting” column will
apply and the Weekly Collateral Posting Column will be deleted.
If “Valuation Date” means the first Local Business Day in each week, the “Weekly
Collateral
Posting” column will apply and the Daily Collateral Posting Column will be
deleted.
 
Remaining
Weighted Average Life
of Hedge in Years
Daily
Collateral
Posting
Weekly
Collateral
Posting
1 or less
0.65%
0.75%
More than 1 but not more than 2
1.30%
1.50%
More than 2 but not more than 3
1.90%
2.20%
More than 3 but not more than 4
2.50%
2.90%
More than 4 but not more than 5
3.10%
3.60%
More than 5 but not more than 6
3.60%
4.20%
More than 6 but not more than 7
4.20%
4.80%
More than 7 but not more than 8
4.70%
5.40%
More than 8 but not more than 9
5.20%
6.00%
More than 9 but not more than 10
5.70%
6.60%
More than 10 but not more than 11
6.10%
7.00%
More than 11 but not more than 12
6.50%
7.50%
More than 12 but not more than 13
7.00%
8.00%
More than 13 but not more than 14
7.40%
8.50%
More than 14 but not more than 15
7.80%
9.00%
More than 15 but not more than 16
8.20%
9.50%
More than 16 but not more than 17
8.60%
9.90%
More than 17 but not more than 18
9.00%
10.40%
More than 18 but not more than 19
9.40%
10.80%
More than 19 but not more than 20
9.70%
11.00%
More than 20 but not more than 21
10.00%
11.00%
More than 21 but not more than 22
10.00%
11.00%

 
17

--------------------------------------------------------------------------------



 
More than 22 but not more than 23
10.00%
11.00%
More than 23 but not more than 24
10.00%
11.00%
More than 24 but not more than 25
10.00%
11.00%
More than 25 but not more than 26
10.00%
11.00%
More than 26 but not more than 27
10.00%
11.00%
More than 27 but not more than 28
10.00%
11.00%
More than 28 but not more than 29
10.00%
11.00%
More than 29
10.00%
11.00%

 
18

--------------------------------------------------------------------------------



 
Annex A


Instrument*
Valuation Percentages applicable with respect to calculating Moody’s First
Trigger Credit Support Amount
Valuation Percentages applicable with respect to calculating Moody’s Second
Trigger Credit Support Amount
U.S. Dollar Cash
100%
100%
Euro Cash
97%
93%
Sterling Cash
97%
94%
Fixed Rate Negotiable Treasury Debt issued by U.S. Treasury Department with
Remaining Maturity:
<1 Year
100%
100%
1 to 2 years
100%
99%
2 to 3 years
100%
98%
3 to 5 years
100%
97%
5 to 7 years
100%
95%
7 to 10 years
100%
94%
10 to 20 years
100%
89%
> 20 years
100%
87%
Floating-Rate Negotiable U.S. Dollar Denominated Treasury Debt Issued by The
U.S. Treasury Department
All Maturities
100%
99%
Fixed-Rate U.S. Dollar Denominated U.S. Agency Debentures with Remaining
Maturity:
< 1 Year
100%
99%
1 to 2 years
100%
98%
2 to 3 years
100%
97%
3 to 5 years
100%
96%
5 to 7 years
100%
94%
7 to 10 years
100%
93%
10 to 20 years
100%
88%
> 20 years
100%
86%
Floating-Rate U.S. Dollar Denominated U.S. Agency Debentures
All maturities
100%
98%
Fixed-Rate Euro Denominated Euro-Zone Government Bonds Rated Aa3 or Above by
Moody’s with Remaining Maturity:
< 1 Year
97%
93%
1 to 2 years
97%
92%
2 to 3 years
97%
91%

 
19

--------------------------------------------------------------------------------



 
3 to 5 years
97%
89%
5 to 7 years
97%
87%
7 to 10 years
97%
86%
10 to 20 years
97%
82%
> 20 years
97%
80%
Floating-Rate Euro Denominated Euro-Zone Government Bonds Rated Aa3 or Above by
Moody’s
All maturities:
97%
92%
Commercial Paper Rated P1 or above by Moody’s
 
0%
0%



*with respect to collateral types not listed below, such assets will be subject
to review by Moody’s
 
20

--------------------------------------------------------------------------------


 
Annex B


Instrument*
Valuation Percentages applicable with respect to calculating in S&P Credit
Support Amount in connection with a Collateralization Event
Valuation Percentages applicable with respect to calculating in S&P Credit
Support Amount in connection with a Ratings Event
Daily
Weekly
Daily
Weekly
U.S. Dollar Cash
100%
100%
80%
80%
Euro Cash
95.1%
92.6%
76.1%
74.1%
Sterling Cash
96.1%
94.1%
76.9%
75.3%
Fixed-Rate Negotiable Treasury Debt Issued by The U.S. Treasury Department with
Remaining Maturity of:
<1 Year
98.9%
98.0%
79.1%
78.4%
1 to 2 years
98.0%
98.0%
78.4%
78.4%
2 to 3 years
98.0%
98.0%
78.4%
78.4%
3 to 5 years
98.0%
98.0%
78.4%
78.4%
5 to 7 years
93.7%
92.6%
75.0%
74.1%
7 to 10 years
92.6%
92.6%
74.1%
74.1%
10 to 20 years
91.1%
87.9%
72.9%
70.3%
> 20 years
88.6%
84.6%
70.9%
67.7%
Fixed-Rate U.S. Agency Debentures with Remaining Maturity:
< 1 Year
98.5%
98.0%
78.8%
78.4%
1 to 2 years
98.0%
98.0%
78.4%
78.4%
2 to 3 years
98.0%
98.0%
78.4%
78.4%
3 to 5 years
98.0%
98.0%
78.4%
78.4%
5 to 7 years
92.6%
92.6%
74.1%
74.1%
7 to 10 years
92.6%
92.6%
74.1%
74.1%
10 to 20 years
87.7%
82.6%
70.2%
66.1%
> 20 years
84.4%
77.9%
67.5%
62.3%
Fixed-Rate Euro-Zone Government Bonds Rated ‘AAA’ by S&P with Remaining Maturity
< 1 Year
98.8%
95.2%
79.0%
76.2%
1 to 2 years
97.9%
95.2%
78.3%
76.2%
2 to 3 years
96.9%
95.2%
77.5%
76.2%
3 to 5 years
95.2%
95.2%
76.2%
76.2%
5 to 7 years
88.7%
87.0%
71.0%
69.6%
7 to 10 years
87.0%
87.0%
69.6%
69.6%
10 to 20 years
75.5%
72.5%
60.4%
58.0%



*with respect to collateral types not listed below, such assets will be subject
to review by S&P
 
21

--------------------------------------------------------------------------------


 
Annex C


Instrument*
Valuation Percentages applicable with respect to calculating Fitch Credit
Support Amount
U.S. Dollar Cash
100%
Euro Cash
*
Sterling Cash
*
Fixed Rate Negotiable Treasury Debt issued by U.S. Treasury Department with
Remaining Maturity:
< 1 Year
99.5%
1 to 3 years
98.2%
3 to 5 years
96.6%
5 to 7 years
95.3%
7 to 10 years
93.9%
10 to 15 years
92.7%
Fixed-Rate U.S. Dollar Denominated U.S. Agency Debentures with Remaining
Maturity:
< 1 Year
*
1 to 2 years
*
2 to 3 years
*
3 to 5 years
*
5 to 7 years
*
7 to 10 years
*
10 to 20 years
*
> 20 years
*
Commercial Paper Rated F1 or above by Fitch
99.5%



*with respect to collateral types or percentages not listed below, such assets
will be subject to review by Fitch
 
22

--------------------------------------------------------------------------------